Citation Nr: 1339324	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for genital warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for entitlement to service connection for genital warts.  

The Board subsequently remanded the case for further development in April 2012.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To attempt to obtain the Veteran's complete service treatment records, unless and until further attempts to obtain them would be futile, and to obtain an adequate medical opinion.

The Veteran served on active duty in the United States Army from January 3, 2003 to January 26, 2005.  The earliest service treatment record in the Veteran's file is from September 2003.  No enlistment examination is present.  These early service treatment records are particularly pertinent to the claim at issue, as the Veteran noted in his formal claim, submitted in November 2007, that his genital warts began in May 2003 and that he received treatment at a medical facility at Fort Sam Houston, in Houston, Texas.  The Board concludes that remand is required for the AMC to attempt to acquire the Veteran's complete service treatment records and to document the efforts made to locate any additional service treatment records in this case.

The Veteran was afforded a VA examination in connection with his claim to establish service connection for genital warts in May 2012.  While the Veteran was afforded a VA examination, the Board finds that this examination is inadequate for the purpose of adjudicating this claim.  Specifically, as noted above, pertinent evidence (additional service treatment records) is not associated with the claims file.  Further, the nexus opinion addressing the Veteran's claim for service connection for genital warts is inadequate, as the examiner disregarded the Veteran's competent lay statements regarding the onset of symptoms, opining that because the service treatment records are absent of evidence of complaints, treatment, or a diagnosis related to warts or other skin disabilities, it is less likely than not that the Veteran's genital warts had their onset in active service.    

The Veteran, as a lay person, is competent to comment upon his personal observations regarding the onset of his genital warts.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Additionally, the Veteran's military occupational specialty during service was as a health care specialist, therefore, his statements regarding his observed symptomology enjoy heightened probative value.  Finally, the Veteran's lay statements are particularly important where, as is the case here, the relevant service treatment records are absent from the claims file.  In light of the above, the May 2012 VA examination is inadequate for the purpose of adjudicating the Veteran's claim, and thus, he should be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  An addendum medical opinion must be obtained which considers the Veteran's complete service treatment records, or, if complete records cannot be obtained, closely considers the Veteran's lay statements regarding the onset of his disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records pertaining to the Veteran's service, including "inpatient" or "clinical" records.  In particular, attempts should be made to obtain the Veteran's entrance examination and medical history reports, and any records of treatment for genital warts that occurred at Fort Sam Houston in or around May 2003.  The RO/AMC should document all attempts to obtain complete service treatment records in the claims file and must inform the Veteran what efforts were made to obtain additional service treatment records. 38 C.F.R. § 3.159(c)(2). 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

2.  Thereafter, The RO/AMC must refer the Veteran's claims file to the examiner who conducted the May 2012 VA examination or, if he is unavailable, to another suitably qualified VA medical professional for a clarifying opinion as to the nature and etiology of the Veteran's genital warts.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's genital warts had their onset in active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the genital warts are otherwise causally or etiologically related to his active service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

In forming his opinion, the examiner must consider, and comment upon, the Veteran's competent lay statements noting onset of genital warts in approximately May 2003.  In the event that the RO/AMC is unable to obtain, and associate with the file, the complete service treatment records of the Veteran, particularly those covering the period of January 2003 to August 2003, the examiner may not use the fact that the incomplete service treatment records do not contain evidence of complaints, treatment or diagnosis relating to warts as evidence against the Veteran's claim.

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


